HOVNANIAN ENTERPRISES, INC.

SENIOR EXECUTIVE SHORT-TERM INCENTIVE PLAN

(AS AMENDED AND RESTATED)

1.

PURPOSE.

The purpose of the Senior Executive Short-Term Incentive Plan (the “Plan”) is to
advance the interests of Hovnanian Enterprises, Inc. (the “Company”), and its
shareholders by providing incentives in the form of periodic bonus awards
(“Awards”) to certain senior executive employees of the Company and its
affiliates, thereby motivating such executives to attain corporate performance
goals articulated under the Plan.

2.

ADMINISTRATION.

(a)       The Plan shall be administered by two or more individuals who are each
“non-employee directors” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended, or any successor thereto, “outside directors”
as defined under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), and “independent directors” within the meaning of the applicable
rules, if any, of any national securities exchange on which shares of common
stock of the Company are listed or admitted to trading, unless otherwise
determined by the Company's Board of Directors to act as the committee (the
“Committee”).

(b)       The Committee shall have the exclusive authority to select the senior
executives to be granted Awards under the Plan, to determine the size and terms
of the Award (subject to the limitations imposed on Awards in Section 4 below),
to modify the terms of any of the Award that has been granted (except for any
modification that would increase the amount of the Award payable to an
executive), to determine the time when Awards will be made and the performance
period to which they relate, to establish performance objectives in respect of
such performance periods, and to certify that such performance objectives were
attained; provided, however, that any such action shall be consistent with the
applicable provisions of Section 162(m) of the Code. The Committee is authorized
to interpret the plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent the Committee deems necessary or desirable.
Any decision of the Committee in the interpretation and administration of the
Plan, as described herein, shall be final, conclusive and binding on all parties
concerned.

3.

PARTICIPATION.

Awards may be granted to senior executives of the Company and its affiliates who
are “covered employees”, as defined in Section 162(m) of the Code, or who the
Committee anticipates may become covered employees. An Executive to whom an
Award is granted shall be a “Participant”.

4.

AWARDS UNDER THE PLAN.

(a)       A Participant's Award shall be determined based on the attainment of
written performance goals approved by the Committee in respect of a specified
period of service (a “performance period”), which is established by the
Committee (i) while the outcome for that performance period is substantially
uncertain and (ii) not more than 90 days after the commencement of that
performance period or, if less, the number of days which is equal to 25 percent
of that performance period. The performance goals shall be based upon one or
more of the following criteria: (i) earnings before or after taxes (including
earnings before interest, taxes, depreciation and amortization); (ii) net
income; (iii) operating income; (iv) earnings per share; (v) book value per
share; (vi) return on stockholders' equity; (vii) expense management; (viii)
return on investment before or after the cost of capital; (ix) improvements in
capital structure; (x) profitability of an identifiable business unit or
product; (xi) maintenance or improvement of profit margins; (xii) stock price;
(xiii) market share; (xiv) revenues or sales; (xv) costs; (xvi) cash flow;
(xvii) working capital; (xviii) changes in net assets (whether or not multiplied
by a constant percentage intended to represent the cost of capital); and (xix)
return on assets. The foregoing criteria may relate to the Company, one or more
of its affiliates or one or more of its divisions or units, or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or other indices, or any combination thereof,
all as the Committee shall determine. In addition, to the degree consistent with
Section 162(m) of the Code, the performance goals may be calculated without
regard to extraordinary items. In any event, the performance goals shall be
based on an objective formula or standard. The maximum amount of an Award to any
Participant with respect to a fiscal year of the Company shall be to the greater
of (x) $15,000,000 and (y) 2.5 percent (2.5%) of the Company's income before
income taxes, as reported in the Company's audited consolidated financial
statements for the year in respect of which the Award is to be payable or
distributed, as applicable.

(b)       The Committee shall determine whether, with respect to a performance
period, the specified performance goals have been met with respect to any
Participant and, if such goals have been met, shall so certify and shall
ascertain the amount of the applicable Award. No Awards will be paid for any
performance period until such applicable certification is made by the Committee.
The amount of the Award actually paid to any Participant may, at the discretion
of the Committee, be less than the amount determined by the applicable
performance goal formula. The amount of the Award determined by the Committee in
respect of a performance period shall be paid to the Participant at such time
after the end of such performance period as shall be determined by the Committee
in its sole discretion; provided, however, that a Participant may, if and to the
extent permitted by the Committee, elect to defer receipt of an Award in a
manner consistent with Sections 162(m) and 409A of the Code.

(c)       The provisions of this Section 4 shall be administered and interpreted
in accordance with Section 162(m) of the Code and all supporting regulations to
ensure the deductibility by the Company or any of its affiliates of the payment
of Awards.

(d)       The Committee shall determine, in its discretion, whether an Award
shall be payable in cash, common stock of the Company, or a combination thereof,
which may include, without limitation, permitting a Participant to elect to
defer receipt of all or any portion of such Award (in a manner consistent with
Sections 162(m) and 409A of the Code) into a right to receive shares of common
stock of the Company at a future date; provided, however, that the total number
of shares of common stock of the Company (“Shares”) that may be issued under the
Plan is 2,709,571 (giving effect to the Company’s stock split on March 26,
2004). In the event of any change in the outstanding Shares by reason of any
Share dividend or split, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of Shares or other corporate
exchange or change in capital structure, any distribution to shareholders of
Shares other than regular cash dividends or any similar event, the Committee in
its sole discretion and without liability to any person shall make such
substitution or adjustment, if any, as it deems to be equitable, as to (i) the
number or kind of Shares or other securities that may be issued as set forth in
this Section 4(d) or pursuant to outstanding Awards and/or (ii) any other
affected terms of such Awards. Except as otherwise provided in an Award
agreement, in the event of a Change in Control (as defined in the 2008 Hovnanian
Enterprises, Inc. Stock Incentive Plan (as the same may be amended from time to
time)), the Committee in its sole discretion and without liability to any person
may take such actions, if any, as it deems necessary or desirable with respect
to any Award. Notwithstanding the forgoing, in the event that any Awards under
the Plan terminate or lapse (or have terminated or lapsed) for any reason from
and after November 1, 2007 (including, without limitation, due to a voluntary or
involuntary forfeiture of such Awards), the number of Shares subject to such
terminated or lapsed Awards shall not be available for future Award grants under
the Plan and the total number of Shares available for issuance under the Plan
shall instead be reduced by such number of Shares. The number of Shares
available for issuance under the Amended and Restated 2008 Hovnanian
Enterprises, Inc. Stock Incentive Plan may be increased by utilizing Shares
otherwise available for issuance under the terms of the Plan, provided that any
Shares so utilized shall reduce the number of Shares available for issuance
under the Plan.

5.

AMENDMENT AND TERMINATION OF THE PLAN.

(a)       The Committee may at any time, or from time to time, suspend or
terminate the Plan in whole or in part or amend it in such respects as the
Committee may deem appropriate.

(b)       Notwithstanding the foregoing, no amendment, suspension or termination
of the Plan shall be made which (i) without the Participant's consent, impairs
any of the rights or obligations under any Award theretofore granted to a
Participant under the Plan, (ii) without the approval of the shareholders of the
Company (except as provided in Section 4(d) of the Plan) increases the total
number of Shares available for issuance under the Plan or changes the maximum
amount of any Award which may be payable or distributed to any Participant;
provided, however, that the Committee may amend the Plan in such manner as it
deems necessary to permit the granting of Awards meeting the requirements of the
Code or other applicable laws.

6.

MISCELLANEOUS PROVISIONS.

(a)       Determination made by the Committee under the Plan need not be uniform
and may be made selectively among eligible individuals under the Plan, whether
or not such eligible individuals are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any right to be retained
as an employee of the Company or any affiliate thereof.

(b)       A Participant's rights or interest under the Plan may not be assigned
or transferred, hypothecated or encumbered in whole or in part either directly
or by operation of law or otherwise (except in the event of a Participant's
death) including, but not by way of limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy or in any other manner; provided, however, that,
subject to applicable law, any amounts payable to any Participant hereunder are
subject to reduction to satisfy any liabilities owed to the Company or any of
its affiliates by the Participant. Any attempted assignment or transfer,
hypothecation or encumbrance shall be void and of no effect.

(c)       The Company and its affiliates shall have the right to deduct from any
payment made under the Plan any federal, state, local or foreign income and
other taxes required by law to be withheld with respect to such payment.

(d)       Each person who is or at any time serves as a member of the Committee
or the Company's Board of Directors shall be indemnified and held harmless by
the Company against and from: (i) any loss, cost, liability or expense that may
be imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action or
failure to act under the Plan; and (ii) any and all amounts paid by such person
in satisfaction of judgment in any such action, suit or proceeding relating to
the Plan. Each person covered by this indemnification shall give the Company an
opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person's own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the bylaws of the
Company as a matter of law, or otherwise, or any power that the Company may have
to indemnify such person or hold such person harmless.

(e)       Each member of the Committee and the Company's Board of Directors
shall be fully justified in relying or acting in good faith upon any report made
by independent public accountants of, or counsel for, the Company and upon any
other information furnished in connection with the Plan. In no event shall any
person who is or shall have been a member of the Committee or the Company's
Board of Directors be liable for any determination made or other action taken or
any failure to act in reliance upon any such report or information or for any
action taken, including without limitation the furnishing of information, or
failure to act, if in good faith.

(f)        All matters relating to the Plan or to Awards granted hereunder shall
be governed by and construed in accordance with the laws of the State of
Delaware.

(g)       The Plan was originally effective as of November 1, 1999, as approved
by the affirmative vote of holders of a majority of the shares of the Company
then present or represented by proxy without payment therefor and entitled to
vote, and the Plan was most recently submitted for re-approval by the Company’s
shareholders on March 31, 2008. Subject to Section 4(d) of the Plan, no Award
may be granted under the Plan after the date of the Company’s first
shareholders’ meeting that occurs during 2013, but Awards theretofore granted
may extend beyond that date.

 